     Case 3:20-cv-08146-DLR-CDB Document 17 Filed 11/16/20 Page 1 of 3




 1   Southwest Center for Equal Justice
     Gary Pearlmutter, AzSBN 014592
 2   Wendy F. White, AzSBN 011352
     Mailing:1124 Mountainaire Rd.
 3   Flagstaff, AZ 86005
     (928) 525-9255
 4   gary.pearlmutter@swcej.org
     wendy.white@swcej.org
 5   Attorneys for Plaintiffs

 6                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ARIZONA
 7
      Tremayne Nez and Marcella Nez, husband
 8    and wife,
                                                   Case No.: 3:20-CV-08146-DLR--CDB
 9                      Plaintiffs,

10    v.
                                                   STIPULATION TO EXTEND THE
11    The City of Flagstaff; an Arizona            DEADLINE TO RESPOND TO THE
      Municipality;                                DEFENDANT’S MOTION TO DISMISS
12    Clint Hill, in his individual and official   (First Request)
      capacities, and Tricia Hill, husband and
13    wife;
      Colton B. Hutchinson, in his individual
14    and official capacities, and Jane Doe
      Hutchinson, husband and wife;
15    Dustin J. Eberhardt, in his individual and
      official capacities, and Jane Doe
16    Eberhardt, husband and wife.

17                        Defendants.

18

19         The Plaintiffs, Tremayne Nez and Marcella Nez, by and through undersigned

20   counsel, and the Defendants, City of Flagstaff, et al, by and through undersigned counsel,

21   stipulate to an extension of four weeks for the Plaintiffs to respond to the Defendant’s

22   Motion to Dismiss pursuant to Rule 6(b) of the Federal Rules of Civil Procedure. The
     Case 3:20-cv-08146-DLR-CDB Document 17 Filed 11/16/20 Page 2 of 3




 1   Defendants filed the Motion to Dismiss pursuant to Rule 12(b) of the Federal Rules of

 2   Procedure on November 2, 2020 and the Plaintiff’s response is due on November 16, 2020

 3   pursuant to Rule 7.2 of the Local Rules of Civil Procedure for the Federal District Court of

 4   Arizona.   The City proposed a settlement offer to Plaintiffs and they agreed to the

 5   settlement amount, but proposed additional non-monetary terms. Accordingly, counsel for

 6   the City must present to and consult with the City Council for the City of Flagstaff and

 7   obtain instruction from the City Council concerning the additional proposed

 8   terms. Per A.R.S. § 38-431.03, Defendants’ counsel must review with the City Council in

 9   an Executive Session. Due to the upcoming Thanksgiving holiday and the need to schedule

10   an Executive Session, the parties anticipate needing additional time to continue discussions

11   and resolve the proposal of non-monetary terms of the settlement.

12          DATED this 16th day of November, 2020.

13                                      SOUTHWEST CENTER FOR EQUAL JUSTICE

14                                      By /s/ Gary Pearlmutter

15                                      Gary Pearlmutter
                                        Attorney for the Plaintiff
16

17                                      JONES, SKELTON & HOCHULI, P.L.C.

18                                      By /s/ Michele Molinario with Permission

19                                      Michelle Molinario
                                        Joseph Leverence
20                                      40 North Central Avenue, Suite 2700
                                        Phoenix, Arizona 85004
21                                      Attorneys for Defendants

22



                                                  2
     Case 3:20-cv-08146-DLR-CDB Document 17 Filed 11/16/20 Page 3 of 3




 1                               CERTIFICATE OF SERVICE

 2         I hereby certify that on this 16th day of November, 2020, I electronically filed the

 3   foregoing document with the Clerk of the Court through the CM/ECF System for filing;

 4   and served the following parties of record via the CM/ECF system.

 5   Michelle Molinario
     Joseph Leverence
 6   Jones, Skelton & Hochuli, P.L.C.
     40 North Central Avenue, Suite 2700
 7   Phoenix, Arizona 85004
     Attorneys for Defendants
 8

 9   /s/ Gary Pearlmutter

10

11

12

13

14

15

16

17

18

19

20

21

22
